                                          Case 4:20-cv-00792-PJH Document 14 Filed 04/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CEDRIC GREENE,
                                                                                       Case No. 20-cv-00792-PJH
                                   8                  Plaintiff,

                                   9            v.                                     JUDGMENT
                                  10     JOANNE DELGADO,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13         The court having dismissed this case,
                                  14         it is Ordered and Adjudged
                                  15         that plaintiff take nothing, and that the action be dismissed with prejudice.
                                  16         IT IS SO ORDERED.
                                  17   Dated: April 17, 2020
                                  18                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  19                                               United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
